J-S55028-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                             Appellee

                       v.

JOSHUA ADAM SERETTI,

                             Appellant                 No. 426 WDA 2015


            Appeal from the PCRA Order Entered February 13, 2015
                In the Court of Common Pleas of Butler County
             Criminal Division at No(s): CP-10-CR-0001099-2011


BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                       FILED OCTOBER 14, 2015

        Appellant, Joshua Adam Seretti, appeals pro se from the lower court’s

February 13, 2015 order denying, as untimely, his second petition for relief

under the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We

affirm.

        In June of 2011, Appellant was charged with two counts each of

possession of a controlled substance (heroin), possession with intent to

deliver a controlled substance (heroin), and delivery of a controlled

substance (heroin).         He was also charged with single counts of criminal

conspiracy and criminal use of a communication facility.      Following a jury

trial in March of 2012, Appellant was convicted of all of those charges. On

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S55028-15



May 10, 2012, he was sentenced to an aggregate term of 99 to 198 months’

incarceration. Based on the weight of the heroin delivered by Appellant on

two separate occasions, the court imposed two mandatory minimum terms

of incarceration pursuant to 18 Pa.C.S. § 7508(a)(7).1

       Appellant did not file a direct appeal from his judgment of sentence.

However, on October 23, 2012, he filed a pro se PCRA petition raising

several claims of ineffective assistance of trial counsel. PCRA counsel was

appointed and an evidentiary hearing was held. Ultimately, the PCRA court

denied Appellant’s petition. He filed a timely notice of appeal and, after this

Court affirmed the order denying his petition, our Supreme Court denied his

petition for permission to appeal.             Commonwealth v. Seretti, 106 A.3d

155 (Pa. Super. 2014) (unpublished memorandum), appeal denied, 104

A.3d 525 (Pa. 2014).

       On January 6, 2015, Appellant filed a second pro se PCRA petition,

which underlies the present appeal. In that petition, Appellant asserted that

his two mandatory minimum sentences are illegal pursuant to Alleyne.2 On
____________________________________________


1
 In Commonwealth v. Fennell, 105 A.3d 13 (Pa. Super. 2014), this Court
held that section 7508 is unconstitutional in its entirety, pursuant to the
United States Supreme Court’s decision in Alleyne v. United States, 133
S.Ct. 2151 (2013), which we discuss in further detail, infra.
2
  Appellant styled his petition as a “Writ of Habeas Corpus.” However,
because he challenged the legality of his sentence, which is a cognizable
PCRA claim, the court properly treated his filing as a PCRA petition. See
Commonwealth v. Peterkin, 722 A.2d 638, 640 (Pa. 1998) (“[T]he PCRA
subsumes the remedy of habeas corpus with respect to remedies offered
(Footnote Continued Next Page)


                                           -2-
J-S55028-15



January 22, 2015, the PCRA court issued a Pa.R.Crim.P. 907 notice of its

intent to dismiss Appellant’s petition without a hearing, based on the

petition’s untimeliness.         Appellant filed a pro se response, essentially

reiterating that his mandatory minimum sentences are illegal under

Alleyne.    On February 13, 2015, the PCRA court issued an order denying

Appellant’s petition as untimely.

      Appellant filed a timely, pro se notice of appeal, as well as a Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal.         Herein, he

presents two issues for our review:

      I. Was the trial court’s imposition of the mandatory minimum
      sentence under 18 Pa.C.S.A. § 7508(a)(7)(ii) illegal when the
      factfinder never [found] the facts necassary [sic] beyond a
      reasonable doubt for the imposistion [sic] of the mandatory
      minimum[s,] a[s] required by the United States Supreme Court
      in Alleyne…?

      II. Was the decision made by the [United States] Supreme Court
      via the Supremcy [sic] Clause and our state judges bound by the
      law of the lan[d] namely that Alleyne…, a non-waivable
      unconstitutional applied mandatory minimum sentence?

Appellant’s Brief at 4 (unnecessary capitalization omitted).

      This Court’s standard of review regarding an order denying a petition

under the PCRA is whether the determination of the PCRA court is supported

by the evidence of record and is free of legal error.       Commonwealth v.


                       _______________________
(Footnote Continued)

under the PCRA….”); Commonwealth v. Beck, 848 A.2d 987, 989 (Pa.
Super. 2004) (“Issues concerning the legality of sentence are cognizable
under the PCRA.”) (citation omitted).



                                            -3-
J-S55028-15



Ragan, 923 A.2d 1169, 1170 (Pa. 2007). The PCRA court’s findings will not

be disturbed unless there is no support for the findings in the certified

record. Commonwealth v. Carr, 768 A.2d 1164, 1166 (Pa. Super. 2001).

      We must begin by addressing the timeliness of Appellant’s petition,

because the PCRA time limitations implicate our jurisdiction and may not be

altered or disregarded in order to address the merits of a petition.     See

Commonwealth v. Bennett, 930 A.2d 1264, 1267 (Pa. 2007). Under the

PCRA, any petition for post-conviction relief, including a second or

subsequent one, must be filed within one year of the date the judgment of

sentence becomes final, unless one of the exceptions set forth in 42 Pa.C.S.

§ 9545(b)(1)(i)-(iii) applies. That section states, in relevant part:

      (b) Time for filing petition.--

         (1) Any petition under this subchapter, including a second
         or subsequent petition, shall be filed within one year of the
         date the judgment becomes final, unless the petition
         alleges and the petitioner proves that:

            (i) the failure to raise the claim previously was the
            result of interference by government officials with
            the presentation of the claim in violation of the
            Constitution or laws of this Commonwealth or the
            Constitution or laws of the United States;

            (ii) the facts upon which the claim is predicated were
            unknown to the petitioner and could not have been
            ascertained by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that
            was recognized by the Supreme Court of the United
            States or the Supreme Court of Pennsylvania after
            the time period provided in this section and has been
            held by that court to apply retroactively.



                                      -4-
J-S55028-15



42 Pa.C.S. § 9545(b)(1)(i)-(iii).   Any petition attempting to invoke one of

these exceptions “shall be filed within 60 days of the date the claim could

have been presented.” 42 Pa.C.S. § 9545(b)(2).

      Here, Appellant did not file a direct appeal and, therefore, his

judgment of sentence became final on June 9, 2012, thirty days after the

imposition of his sentence.   See 42 Pa.C.S. § 9545(b)(3) (stating judgment

of sentence becomes final at the conclusion of direct review or the expiration

of the time for seeking the review); Pa.R.A.P. 903(a) (requiring notice of

appeal to “be filed within 30 days after the entry of the order from which the

appeal is taken”). Thus, Appellant had until June 9, 2013, to file a timely

petition, making his January 6, 2015 petition patently untimely.

      Accordingly, for this Court to have jurisdiction to review the merits of

Appellant’s petition, he must prove that he meets one of the exceptions to

the timeliness requirements set forth in 42 Pa.C.S. § 9545(b). This is true

despite the fact that Appellant’s petition presents a challenge to the legality

of his sentence.    See Commonwealth v. Fowler, 930 A.2d 586, 592

(2007) (“[A]lthough legality of sentence is always subject to review within

the PCRA, claims must still first satisfy the PCRA's time limits or one of the

exceptions thereto.”).

      In his first issue, Appellant argues that his two mandatory minimum

sentences are illegal pursuant to Alleyne, in which the United States

Supreme Court held that “facts that increase mandatory minimum sentences

must be submitted to the jury” and found beyond a reasonable doubt.

                                     -5-
J-S55028-15



Alleyne, 131 S.Ct. at 2163. In Appellant’s second issue, he avers that he is

“entitled   to   the   retroactive   application   of   Alleyne”   because   “[t]he

Constitution and the laws passed pursuant to it are Supreme Laws of the

Land,” and because the PCRA court’s order denying his petition is “in

conflict” with Commonwealth v. Newman, 999 A.3d 86 (Pa. 2014).

Appellant’s Brief at 13 (emphasis omitted).

      Appellant’s claims fail to prove that he has satisfied the timeliness

exception of section 9545(b)(1)(iii). This Court recently stated:

      Even assuming that Alleyne did announce a new constitutional
      right, neither our Supreme Court, nor the United States
      Supreme Court has held that Alleyne is to be applied
      retroactively to cases in which the judgment of sentence had
      become final. This is fatal to Appellant's argument regarding the
      PCRA time-bar. This Court has recognized that a new rule of
      constitutional law is applied retroactively to cases on collateral
      review only if the United States Supreme Court or our Supreme
      Court specifically holds it to be retroactively applicable to those
      cases. Commonwealth v. Phillips, 31 A.3d 317, 320 (Pa.
      Super. 2011), appeal denied, 615 Pa. 784, 42 A.3d 1059 (2012),
      citing Tyler v. Cain, 533 U.S. 656, 663, 121 S.Ct. 2478, 150
      L.Ed.2d 632 (2001); see also, e.g., Commonwealth v. Taylor,
      933 A.2d 1035, 1042 (Pa. Super. 2007) (stating, “for purposes
      of subsection (iii), the language ‘has been held by that court to
      apply retroactively’ means the court announcing the rule must
      have also ruled on the retroactivity of the new constitutional
      right, before the petitioner can assert retroactive application of
      the right in a PCRA petition[ ]”), appeal denied, 597 Pa. 715,
      951 A.2d 1163 (2008). Therefore, Appellant has failed to satisfy
      the new constitutional right exception to the time-bar.

Commonwealth v. Miller, 102 A.3d 988, 995 (Pa. Super. 2014).                 Since

Miller, neither our Supreme Court nor the United States Supreme Court has




                                        -6-
J-S55028-15



held that Alleyne applies retroactively.    As such, Appellant cannot satisfy

the exception set forth in section 9545(b)(1)(iii).

      Additionally, Appellant’s claim that “[t]he Constitution and the laws

passed pursuant to it are Supreme Laws of the Land” does not satisfy

section 9545(b)(1)(iii), nor any other exception to the PCRA’s one-year

time-bar. Finally, while Appellant argues that the PCRA court’s denial of his

legality of sentencing challenge is in conflict with Newman, he fails to

recognize that Newman involved the retroactivity of Alleyne in a direct

appeal, not in an untimely-filed PCRA petition. See Newman, 99 A.3d at

90.

      In sum, Appellant has not proven that any of the timeliness exceptions

set forth in section 9545(b)(1) apply to his case.     Thus, we ascertain no

error in the PCRA court’s decision to deny Appellant’s untimely petition.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/14/2015




                                      -7-